Citation Nr: 0928313	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for enucleation of the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The Veteran had active military service from December 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for enucleation of 
the left eye, finding that the Veteran had not submitted new 
and material evidence to reopen the claim.  Irrespective of 
the RO's action, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claim 
of service connection for enucleation of the left eye.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Board remanded this case for additional development in 
August 2007.  


FINDINGS OF FACT

1.  The Board denied the Veteran's claim to reopen service 
connection for enucleation of the left eye in June 2002.  The 
Veteran did not appeal this decision and it is now final.

2.  Evidence received since the final June 2002 Board 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the service connection claim 
for enucleation of the left eye.






CONCLUSION OF LAW

New and material evidence has not been received since the 
June 2002 Board decision and the claim of entitlement to 
service connection for enucleation of the left eye is not 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003, which notice the Board found not 
to be in compliance with current law.  Following a Board 
remand for provision of proper notice, the RO provided the 
appellant with such notice, including notification of the 
reasons for the prior denial.  While the second notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2009 supplemental statement of the case, following the 
provision of notice.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Kent 
v. Nicholson, 20 Vet. App. 1 (2006), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim to reopen service connection based on new and material 
evidence is denied below.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to testify before the Board.  A medical opinion 
was not provided in this case.  As discussed below, however, 
the Veteran has not submitted new and material evidence to 
reopen his claim; so a medical opinion is not warranted.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally denied service connection for enucleation 
of the left eye in March 1977 on the basis that the eye 
condition existed prior to service and was not aggravated by 
service.  The Veteran appealed this decision to the Board, 
which confirmed the denial in May 1981.  The Board found that 
clear and unmistakable evidence showed that the left eye 
disability existed prior to service and that the disability 
of the left eye ultimately leading to enucleation was not 
aggravated by service.  The Veteran did not appeal the 
Board's decision; so it became final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200 
(2008).

In August 1986, the Veteran filed a claim to reopen service 
connection for enucleation of the left eye.  The RO denied 
the claim in February 1991 finding that the Veteran had not 
submitted new and material evidence to reopen the claim.  The 
denial was confirmed by the RO in September 1993 and April 
1997.  The Veteran appealed the April 1997 denial to the 
Board.  In June 2002, the Board confirmed the denial; finding 
that the Veteran had not submitted new and material evidence 
to reopen the claim since the last final Board decision in 
May 1981.  The Veteran did not appeal this decision; so it 
became final, as well.  Id.

The Veteran filed his present claim to reopen service 
connection for left eye enucleation in March 2003.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the last final Board 
decision in June 2002 includes annual physical examination 
reports dated from 1951 to 1961, service treatment records 
dated from 1962 to 1966, a July 1993 letter from the 
Department of the Air Force, testimony from hearings at the 
RO in May 1978 and the Board in June 1999, and VA hospital 
records dated from 1976 to 2001, including an April 2001 VA 
examination report.  

Annual physical examinations prior to service dated from 1951 
to 1961 show the uncorrected visual acuity in the left eye 
ranged from 20/30 to 20/100.  The service treatment records 
show that the Veteran's eyes were found to be normal on 
clinical evaluation at entry into service in September 1962.  
In April 1963, he was seen at the dispensary for eye pain.  
Evaluation revealed that he had 20/20 vision in the right eye 
and in his left and was able to count fingers at 15 feet, 
which was equivalent to 20/1200.  An ophthmaloscopic study of 
the left eye showed evidence of activity in area of old 
central chorioretinitis of the macular area.  The physician 
indicated that it was his opinion and the opinion of a 
civilian consultant that this was present before enlistment.  
The provisional diagnosis was old central chorioretinitis of 
the left eye with some questionable evidence of activity 
nasal to the site.  A May 1963 ophthalmology clinic record 
shows a diagnosis of old well-healed chorioretinitis of the 
left eye temporal to the disc.

The Veteran was hospitalized in July 1963 in conjunction with 
a medical board evaluation.  At that time he reported no 
trouble with his vision in his left eye and never had a 
traumatic injury to the left eye to his recollection.  There 
was no family history of eye disease.  It was reported that 
the defective vision in the left eye was picked up 
incidentally when the Veteran was seen at the dispensary with 
complaints of intermittent aches over the left eyebrow.  An 
examination revealed visual acuity of 20/1200 in the left eye 
and the eye was eccentrically fixated.  Following an 
examination it was remarked that the lens opacities in the 
left eye were not considered progressive.  Visual field and 
fundoscopic examinations both substantiated the presence of a 
lesion in the left eye as being absolute and old in nature.  
There was no sign of activity at the present examination.  An 
opinion was rendered that the lesion definitely existed prior 
to entry into active duty and that it most probably 
represented the aftermath of an eye contusion, probably birth 
trauma.  It had stabilized and exhibited no activity and 
should not be aggravated or worsened by general military 
activity.  It was stated that he was qualified for general 
military duty.

An August 1963 medical board report reveals diagnoses of 
degeneration of the macula of the left eye due to trauma, 
non-progressive, partial blindness of the left eye secondary 
to degeneration of the macula with visual acuity of 20/200 
uncorrectable, and opacities of the lenses, cortical, 
congenital and non-progressive.  All disorders diagnosed were 
determined to have been present at birth and at the time of 
entrance into service.  It was further determined that these 
disorders were not permanently aggravated by service.  The 
Veteran was returned to duty.

A July 1966 service separation examination indicated that 
visual acuity in the left eye was 20/400.  It was noted that 
in 1963 chorioretinitis of the left eye had been diagnosed 
and that it existed prior to service.  Summary of defects 
included partial blindness of the left eye due to 
degeneration of the macula which existed prior to service.

After service, a September 1976 VA hospital record shows that 
the Veteran had glaucoma secondary to an injury of the left 
eye.  An enucleation was performed of that eye.  A history 
was given of an injury suffered to the Veteran's left eye 
while in service in 1962.  It was related that the eye 
gradually became blind and had been very painful lately.  
There was no light perception of the left eye prior to the 
enucleation.

VA hospital records dated apparently in August 1977 show that 
the veteran complained of pain in his left orbit for the 
previous 11 months.  It was reported historically that the 
original injury occurred when a toxic substance was 
introduced into the eye in 1963, which subsequently developed 
into glaucoma.  Sight was subsequently lost and severe pain 
developed which led to an enucleation in 1976.  

The Veteran was seen at a VA outpatient clinic in 1977 and 
1978 for pain and discomfort in the left eye area.  The 
Veteran also received intermittent treatment at VA facilities 
from 1990 to 1997 for several disorders.  In July 1993, the 
Department of the Air Force submitted a statement indicating 
that the Veteran served as a Fire Protection Specialist from 
December 1962 to November 1963.

The Veteran testified at the May 1978 RO hearing and June 
1999 Board hearing that his vision was perfect prior to 
service and that he when he was training in the fire 
department he was hit in the face with carbon methane.  
Afterward he began having headaches on the left side. He went 
to the dispensary where they discovered his left eye problem.  
He felt that this incident either caused or aggravated his 
left eye problems.

A June 2000 report of contact with the Veteran reflects that 
he said he had not been treated by any eye doctor after his 
separation from service until 1976.

An April 2001 VA examination report notes that the claims 
folder was reviewed by a VA ophthalmologist.  The examiner 
said that, based on his review of the Veteran's medical 
records it was not possible to determine the etiology of the 
Veteran's chorioretinitis in the left eye, but apparently the 
onset was early childhood, based on the visual acuities found 
in the Veteran's pre-service medical records.  The doctor 
added that there was no evidence of glaucoma in the left eye 
prior to 1976, and it was not possible to determine an 
etiology for the glaucoma, but the glaucoma led to the left 
eye enucleation.  There was no evidence of an increase in the 
severity of chorioretinitis during the Veteran's military 
service.  The doctor concluded that there was no evidence to 
suggest that exposure to cobalt and methane caused 
aggravation of the chorioretinitis or glaucoma.

Evidence considered since the last final Board decision in 
June 2002 includes the Veteran's testimony at a September 
2006 Board hearing, VA outpatient treatment records dated 
from 1999 to 2009, and a duplicate copy of the July 1993 
letter from the Department of the Air Force indicating the 
Veteran's occupation as a Fire Protection Specialist in 
service.  The Veteran testified at the Board hearing 
essentially asserting the same arguments previously made that 
he injured his left eye in service and should be compensated 
for the present disability of the eye.  The VA medical 
records note intermittent findings of status post left eye 
enucleation in 1976 secondary to trauma.

The evidence received since the last final Board decision is 
not new and material. Nothing submitted since then points to 
any material fact necessary to substantiate the claim, mainly 
that there is any medical evidence the Veteran's left eye 
enucleation was incurred in or aggravated by his service.  
Therefore, none of the information submitted since the last 
final Board decision constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a); and reopening the 
claim is not warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for enucleation of the left eye and 
the claim is not reopened.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


